Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00722-CR

                                    Samuel S. BIGGS,
                                       Appellant

                                            v.

                                  The STATE of Texas,

                From the 227th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013CR1339W
                     Honorable Philip A. Kazen, Jr., Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED May 6, 2015.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice